Case 1:14-cv-06410-VMS Document 135 Filed 11/02/18 Page 1 of 1 PageID #: 8753




                                       November 2, 2018

Hon. Vera Scanlon
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:    Fortune Soc’y v. Sandcastle Towers Hous. Dev. Fund Corp., et al., No. 1:14-cv
              6410 (E.D.N.Y.)

Dear Judge Scanlon:

       We represent Plaintiff The Fortune Society in the above-referenced matter. We are
writing to inquire about the status of the pending dispositive motions.

                                            Respectfully submitted,

                                            /s/ John P. Relman
                                            John P. Relman, admitted pro hac vice
                                            Glenn Schlactus, admitted pro hac vice
                                            Sasha Samberg-Champion (SS9201)
                                            RELMAN, DANE & COLFAX, PLLC
                                            1225 19th St., NW, Suite 600
                                            Washington, D.C. 20036-2456
                                            Tel: 202-728-1888
                                            Fax: 202-728-0848
                                            jrelman@relmanlaw.com
                                            gschlactus@relmanlaw.com
                                            ssamberg-champion@relmanlaw.com

                                            Attorneys for Plaintiff


Cc: All counsel via ECF
